DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/17/2020 were considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 6-9 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Takechi et al (US 2015/0276663 A1, heretofore referred to as Takechi).

Regarding claim 1, Takechi teaches an ion sensing device (Takechi; Fig 11, Element 110) comprising: a field-effect transistor (Takechi; Fig 11, Elements 13d, 13g, 13s, and 14a) including a bottom gate (Takechi; Fig 11, Element 14a) and a top gate (Takechi; Fig 11, Element 13g); a reference electrode (Takechi; Fig 11, Element 17 and Par 0170); and a driver circuit (Takechi; Fig 11, Element 71) configured to measure concentration of ions in a sample solution (Takechi; Par 0165) into which the reference electrode and the top gate are immersed (Takechi; Par 0165), wherein the driver circuit includes: a constant current source (Takechi; Fig 11, Element 73) configured to supply a drain of the field-effect transistor with a constant current (Takechi; Par 0173); and a voltage follower (Takechi; Fig 11, Element 32) configured to receive a potential of the drain (Takechi; Par 0168 and Par 0170; Takechi teaches the potential-difference between 13s and 13d that yields “V1” of Fig. 12, which is the potential of the drain), and wherein the driver circuit is configured to: supply the reference electrode with a constant reference potential (Takechi; Par 0165); apply a constant voltage across an output of the voltage follower and the bottom gate (Takechi; Fig 11, Element 71 and Par 0168); and output an output potential of the voltage follower (Takechi; Fig 11, Element Vout and Par 0170).

Regarding claim 2, Takechi teaches the ion sensing device according to claim 1, wherein the driver circuit is configured to operate the field-effect transistor in a saturation region (Takechi; Par 0176).

Regarding claim 1, Takechi teaches the ion sensing device according to claim 1, wherein electrostatic capacitance per unit area of an insulating film for the top gate is larger than electrostatic capacitance per unit area of an insulating film for the bottom gate (Takechi; Par 0192).

Regarding claim 4, Takechi teaches the ion sensing device according to claim 1, wherein the field-effect transistor further includes a probe film attached on the top gate (Takechi; Fig 11, Element 14a), the probe film having a characteristic that interacts with a specific substance in the sample solution (Takechi; Par 0173; Takechi teaches an ion sensitive film is used to sense the target substance).

Regarding claim 6, Takechi teaches he ion sensing device according to claim 1, wherein the field-effect transistor is an oxide semiconductor thin-film transistor (Takechi; Par 0248; Takechi teaches an oxide TFT is used).

Regarding claim 7, Takechi teaches a method of driving a reference electrode (Takechi; Fig 11, Element 17 and Par 0170) and a field-effect transistor (Takechi; Fig 11, Elements 13d, 13g, 13s, and 14a) including a bottom gate (Takechi; Fig 11, Element 14a) and a top gate (Takechi; Fig 11, Element 13g) in order to measure concentration of ions in a sample solution (Takechi; Par 0165), the method comprising: supplying the drain of the field-effect transistor with a constant current (Takechi; Fig 11, Element 73 and Par 0173); inputting a potential of the drain (Takechi; Par 0168; Takechi teaches the potential-difference between 13s and 13d that yields “V1” of Fig. 12, which is the potential of the drain) to a voltage follower (Takechi; Fig 11, Element 32 and Par 0170); supplying the reference electrode with a constant reference potential (Takechi; Par 0165); applying a constant voltage across an output of the voltage follower and the bottom gate (Takechi; Fig 11, Element 71 and Par 0168); and outputting an output potential of the voltage follower (Takechi; Fig 11, Element Vout and Par 0170), wherein the method is performed in a state where the reference electrode and the top gate are immersed in the sample solution (Takechi; Par 0017 and 0019).

Regarding claim 8, Takechi teaches the method according to claim 7, further comprising: operating the field-effect transistor in a saturation region (Takechi; Par 0176).

Regarding claim 9, Takechi teaches the method according to claim 7, wherein electrostatic capacitance per unit area of an insulating film for the top gate is larger than electrostatic capacitance per unit area of an insulating film for the bottom gate (Takechi; Par 0192).

Allowable Subject Matter
Claims 5 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  In claim 5, the specific limitations of  “… comprising: a plurality of field-effect transistors each including a bottom gate and a top gate, wherein each of the plurality of field-effect transistors includes a probe film attached on the top gate, the probe film having a characteristic that interacts with a different substance in the sample solution, wherein the driver circuit includes circuits associated with the plurality of field-effect transistors in one-to-one correspondence, wherein each associated circuit includes: an associated constant current source configured to supply the drain of the associated field-effect transistor with a constant current; and an associated voltage follower configured to receive a potential of the drain of the associated field-effect transistor, and wherein each associated circuit is configured to: apply a constant voltage across an output of the associated voltage follower and the bottom gate of the associated field-effect transistor; and output an output potential of the associated voltage follower.” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record. 
In claim 10, the specific limitations of  “… wherein the field-effect transistor is one of a plurality of field-effect transistors, wherein each of the plurality of field-effect transistors includes a probe film attached on the top gate, the probe film having a characteristic that interacts with a different substance, wherein the method further comprises: supplying the drains of the plurality of field-effect transistors with constant currents; inputting potentials of the drains of the plurality of field-effect transistors to different voltage followers; applying constant voltages across outputs of the different voltage followers and the bottom gates of the plurality of field-effect transistors; and outputting output potentials of the different voltage followers, and wherein the method is performed in a state where the reference electrode and the top gates of the plurality of field-effect transistors are immersed in the sample solution.” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
-Morgenshtein et al teaches an ion sensor with a voltage follower.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM S CLARKE whose telephone number is (571)270-3792.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADAM S CLARKE/Examiner, Art Unit 2858                                                                                                                                                                                                        
/ALVARO E FORTICH/Primary Examiner, Art Unit 2858